DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 as filed 3/6/2020 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 12-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scarella et al. (US2021/0184894A1), hereafter Scarella.

Regarding claim 1,
Scarella discloses a method of wireless communications (Abstract; Fig. 7) comprising forming a group with a plurality of UEs within a vicinity of a UE (Fig. 7, 720; paragraphs 7, 33, 34; grouping VN members for shared resource allocations) and establishing a tunnel between the UE and each of the plurality of UEs (paragraph 3, 8).
Scarella further shows aggregating network resources obtained from a network interface of the UE and network resources shared by the plurality of UEs via each tunnel (paragraphs 46-48, 59; aggregating path cost across grouped VN members) and providing the aggregated network resources to an application of the UE (paragraph 58; grouping members according to different applications/QoS
Regarding claim 8,
Scarella discloses user equipment (UE) for wireless communication comprising a memory (820) and at least one processor (810) operatively coupled to the memory (Fig. 8) to form a group with a plurality of UEs within a vicinity of the UE (Fig. 7, 720; paragraphs 7, 33, 34; grouping VN members for shared resource allocations) and establish a tunnel between the UE and each of the plurality of UEs (paragraph 3, 8).
Scarella further shows operations to aggregate network resources obtained from a network interface of the UE and network resources shared by the plurality of UEs via each tunnel (paragraphs 46-48, 59; aggregating path cost across grouped VN members) and provide the aggregated network resources to an application of the UE (paragraph 58; grouping members according to different applications/QoS).

Regarding claim 15,
Scarella discloses an apparatus for wireless communication (Fig. 8; 800-830) comprising means for forming a group with a plurality of UEs within a vicinity of a UE (Fig. 7, 720; paragraphs 7, 33, 34; grouping VN members for shared resource allocations) and means for establishing a tunnel between the UE and each of the plurality of UEs (paragraph 3, 8).
Scarella further shows means for aggregating network resources obtained from a network interface of the UE and network resources shared by the plurality of UEs via each tunnel (paragraphs 46-48, 59; aggregating path cost across grouped VN members) and means for providing the aggregated resources to an application of the UE (paragraph 58; grouping members according to different applications/QoS
Regarding claim 22,
Scarella discloses a non-transitory computer-readable medium having program code recorded thereon, the program code executed by one or more processors (Fig. 8; paragraph 61-62) comprising code to form a group with a plurality of UEs within a vicinity of a UE (Fig. 7, 720; paragraphs 7, 33, 34; grouping VN members for shared resource allocations) and code to establish a tunnel between the UE and each of the plurality of UEs (paragraph 3, 8).
Scarella further discloses code to aggregate network resources obtained from a network interface of the UE and network resources shared by the plurality of UEs via each tunnel (paragraphs 46-48, 59; aggregating path cost across grouped VN members) and code to provide the aggregated network resources to an application of the UE (paragraph 58; grouping members according to different applications/QoS).


Regarding claims 2, 9, and 16,
Scarella discloses forming the group when at least one of a throughput of the network interface of the UE is less than a throughput threshold, a latency of the network interface of the UE is less than a latency threshold, or a combination thereof (paragraph 24-25; sharing bandwidth among VN members when one or more objective functions are requested against each path, including minimum delay/latency).

Regarding claims 5, 12, and 19,
Scarella discloses resources shared by the plurality of UEs are obtained from a metered network interface or an unmetered network interface (i.e. paragraph 26; interfaces involved in configuration and discovery).

Regarding claims 6, 13, and 20,
Scarella discloses UE comprises a plurality of network interfaces and each of the plurality of UEs serves as a backhaul (i.e. core backbone) to the UE (Fig. 8, 830; paragraph 4, 5, 26).

Regarding claims 7, 14, and 21,
Scarella discloses each of the plurality of UEs dynamically allocates the network resources shared with the UE (Fig. 740-745; paragraphs 24-27, 46-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scarella in view of Aleksandrov et al. (USP 9952851B2), hereafter Aleksandrov.
Regarding claims 3, 4, 10, 11, 17, and 18,
Scarella discloses the UE determines a topology of the tunnels between the UE and each of the plurality of UEs (paragraph 26), but does not expressly show forming the group via a peer-to-peer interface or application of the UE comprises a mobile gaming application.
However, Aleksandrov discloses intelligent mobile application update (Title) in which forming the group via a peer-to-peer interface (Fig. 2, 210; Fig. 3, 304; Background) and the application of the UE comprises a mobile gaming application the application of the UE comprises a mobile gaming application (Col. 3, lines 11-25).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Scarella by forming the group via a peer-to-peer interface or application of the UE comprises a mobile gaming application, as shown by Aleksandrov, thereby enabling efficient management of gaming application deployment over peer to peer and hotspot resource sharing.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477